Citation Nr: 1021642	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran testified at a Board 
hearing held at the RO in November 2007. 

In a January 2008 decision, the Board denied service 
connection for PTSD and a lumbar spine disorder.  The Veteran 
appealed these issues to the United States Court of Appeals 
for Veterans Claims (Court) and, in March 2009, the Court 
granted a joint motion for remand concerning the two above-
noted issues.  Thereafter, in a June 2009 decision the Board 
granted service connection for low back disability, and 
remanded the issue of service connection for PTSD.


FINDING OF FACT

The Veteran has PTSD due to an event in service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless.  The Board notes in passing that the 
Veteran was advised of the information and evidence necessary 
to substantiate the initial rating and effective date to be 
assigned in the event his claim was successful in September 
2009.

Factual background

Service personnel records show that the Veteran was awarded 
the Armed Forces Expeditionary Medal (Vietnam), and that his 
overseas service included service in the Philippines, Hong 
Kong, and in Okinawa, Japan.  His military occupational 
specialty was combat engineer.

The service treatment records are silent for any reference to 
psychiatric complaints or findings.  The records show the 
Veteran was hospitalized for 9 days between September and 
October of 1960 after he fell in to an 8-foot ditch while on 
maneuvers.  On several later occasions, he reported 
experiencing low back problems.

On VA psychiatric examination in September 2003, the Veteran 
was noted to appear to be experiencing minor psychological 
discomfort.  He reported that, while stationed in Okinawa 
during active service, his unit worked daily preparing for 
combat in Vietnam, but before he shipped out with his unit to 
Vietnam he injured his back after falling down in to a ditch.  
He described his in-service stressors as witnessing a fellow 
Marine step on a "dud" explosive round which exploded, 
killing him and injuring another Marine; searching for the 
bodies of 3 Marines who drowned during a training exercise 
along a river; and witnessing 4 Marines kill each other with 
automatic weapons fire while he was stationed at Guantanamo 
Bay, Cuba.  The examiner concluded that the Veteran had 
situational depression and post-traumatic stress, and that it 
was unclear whether they were a result of military 
experiences or from other life events.  The examiner's 
impressions included chronic PTSD. 

In a January 2004 statement, the Veteran's spouse indicated 
that after she married him, he would have episodes of 
depression and talk about, inter alia, the incident in 
service in which he fell into a ditch.  In subsequent 
statements, the Veteran indicated that the ditch incident was 
at least partially responsible for his PTSD.

On VA outpatient treatment in April 2005, the Veteran 
reported difficulty sleeping.  The diagnosis included rule-
out PTSD.  This diagnosis was unchanged following subsequent 
outpatient treatment in August 2005.

A review of private outpatient mental health treatment 
records from G.C., L.C.S.W., shows that the Veteran was 
treated by this social worker in 2004 and 2005.  At a 
psychiatric assessment in October 2004, the Veteran 
complained of intrusive and distressing memories of his 
alleged in-service stressors (previously reported in 
September 2003), panic attacks, and a substantial amount of 
depression since service separation.  The assessment included 
PTSD.  

In response to a request from the RO to corroborate the 
Veteran's claimed in-service stressors, the National 
Personnel Records Center notified VA in August 2006 that 
there were no morning reports available for the period of 
time when the Veteran's in-service stressor of witnessing a 
Marine blow himself up after stepping on a "dud" explosive 
allegedly occurred.

In the June 2009 Board decision, the Board found the 
Veteran's account of injuring his back during a fall into a 
ditch to be credible.

Pursuant to the June 2009 remand, the Veteran attended a VA 
examination in October 2009.  He reiterated several of his 
other claimed stressors, and indicated that he was a "gung 
ho" marine until he fell off the cliff in service.  He 
indicated that he went unconscious when he fell, and had to 
remain in the ditch for 2 hours, during which time he felt 
terrified.  The examiner reviewed the entire claims file and 
determined that it was at least as likely as not that the 
fall into the ditch led to the development of his PTSD.  The 
examiner did not identify any other stressor as causing PTSD.  
The examiner diagnosed PTSD, major depressive disorder, and 
alcohol dependence.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. §  
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in- 
service stressor varies depending on whether the appellant 
was engaged in combat with the enemy.  If the evidence 
establishes that a Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of such veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b)  
(West 2002); 38 C.F.R. § 3.304(f) (2009).

Where the record does not establish that a veteran engaged in 
combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, he must provide "credible supporting evidence from 
any source" that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (2008); 74 
Fed. Reg. 14,492 (2009).  In this case, the evidence does not 
show, nor does the appellant contend, that PTSD was diagnosed 
in service.  Thus, this amended provision is not for 
application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence clearly shows that the Veteran has PTSD.  Not 
only do the clinical records on file document the disorder, 
but at the most recent VA fee basis examination the examiner 
specifically determined that the Veteran met the criteria to 
establish the diagnosis.

The Board further finds that the record contains credible 
supporting evidence that one of the Veteran's claimed in-
service stressors occurred.  Specifically, the record shows 
that the Veteran did in fact fall into a ditch while in 
service.  Although the service treatment records are somewhat 
at odds with the Veteran's description of the fall as 
resulting in unconsciousness and paralysis, the records show 
he did in fact fall far enough to cause physical injury as 
claimed.  The record consequently contains sufficient 
credible supporting evidence that the Veteran's claimed in-
service stressor concerning the ditch occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2009).  

The Veteran was examined in connection with his claim on a VA 
fee basis in October 2009.  The examiner identified the ditch 
incident in particular, and concluded that the referenced 
incident did lead to the development of PTSD in the Veteran.  
In light of the medical evidence linking the Veteran's 
current PTSD to his corroborated in-service stressor, service 
connection for PTSD is established. 

Given that the evidence is sufficient to grant the benefits 
sought based on the corroborated stressor of falling into a 
ditch, the Board need not address the Veteran's other claimed 
stressors for which there has been no corroboration.

The Board lastly notes that although the October 2009 
examiner diagnosed major depressive disorder and described it 
as "non-service connected," the examiner also indicated 
that a single Global Assessment of Functioning (GAF) score 
was appropriate for both PTSD and the depression.  The Board 
interprets this mean that the symptomatology for the 
depression cannot be distinguished from that of the PTSD.  
See generally, Mittleider v. West, 11 Vet. App. 181 (1998).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


